Citation Nr: 9900653	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.

2.  Whether the reduction of the evaluation for the veteran's 
service-connected residuals of an injury to the neck, left 
shoulder, and left arm, (diagnosed as cervical strain), from 
20 percent 10 percent, was proper.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980, and from October 1980 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1990 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
reduced the veteran's service-connected cervical strain from 
20 percent to 10 percent and reduced the veterans service 
connected chronic low back strain from 20 percent to 10 
percent.  In the course of the appeal, the RO restored the 20 
percent rating for his low back strain in a May 1992 decision 
and the veteran appealed for an increased evaluation.

In September 1996, the Board remanded the aforementioned 
issues to the RO for additional evidentiary development, 
including scheduling the veteran for a VA compensation 
examination to address the applicability of 
38 C.F.R. §§ 4.40, 4.45 in light of the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In a November 1997 decision, the Board denied the veterans 
claim for an increased rating from 20 percent for low back 
strain.  The Board also denied the claim for restoration of a 
20 percent evaluation for the residuals of an injury to the 
neck, left shoulder, and left arm. 

Thereafter, the veteran appealed to the United States Court 
of Veterans Appeals (Court).  In June 1998, the Secretary of 
Veterans Affairs, represented by the Office of General 
Counsel, and the veteran, represented by private counsel, 
filed a document entitled Joint Motion for Remand to the 
Board and to Stay Further Proceedings.  Thereafter, the 
Court granted the joint motion and ordered the Boards 
decision vacated and remanded.  

The issue of entitlement to an increased rating for a low 
back disability from 20 percent disabling will be addressed 
in the REMAND portion of this decision. 

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the rating reduction, from 20 
percent to 10 percent for the evaluation assigned for his 
service-connected residuals of an injury to the neck, left 
shoulder, and left arm (characterized as cervical strain) was 
improper and that the 20 percent rating must be restored.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that restoration of a 20 percent 
evaluation for service-connected residuals of an injury to 
the neck, left shoulder, and left arm (characterized as 
cervical strain) is warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal on the issue of 
restoration of the 20 percent evaluation for his service-
connected residuals of an injury to the neck, left shoulder, 
and left arm (characterized as cervical strain) has been 
obtained.  

2.  At the time the veterans service-connected residuals of 
an injury to the neck, left shoulder, and left arm 
(characterized as cervical strain) was reduced from 20 
percent to 10 percent, he had limitation of motion of the 
cervical spine as well as pain in the cervical spine; such 
manifestations more closely approximated moderate limitation 
of motion of the cervical spine rather than slight limitation 
of motion. 




CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability 
evaluation for the veterans service-connected residuals of 
an injury to the neck, left shoulder, and left arm 
(characterized as cervical strain) have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 
5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1985 RO decision, the veteran was granted 
service connection and a noncompensable evaluation for 
residuals of injury of his neck, left shoulder, and left arm.  

The veteran underwent a VA examination in February 1989.  He 
complained of pain, stiffness, numbness, restricted movement, 
cramps, and weakness in his neck, left shoulder, and left 
arm.  Examination of the neck revealed some left sided 
cervical tenderness along the paracervical muscles and into 
the left trapezius.  Diagnosis was chronic cervical strain.

In an April 1989 RO rating decision, the veteran was granted 
a 20 percent evaluation for residuals of injury to his neck, 
left shoulder, and left arm, which were diagnosed as cervical 
strain.  This rating was made effective from February 11, 
1987.

The report of an April 1990 VA examination shows that the 
veteran complained of chronic cervical neck pain with limited 
range of motion, and chronic aching pain of his left 
shoulder.  Examination of his cervical spine showed forward 
flexion to 30 degrees, backward extension to 30 degrees, 
lateral flexion to 35 degrees on the right and 30 degrees on 
the left, and rotation to 45 degrees, bilaterally.  
Examination of the left shoulder revealed a positive 
impingement sign, with abduction to 160 degrees, external 
rotation to 90 degrees, internal rotation to 90 degrees.  No 
isolated rotator cuff weakness was noted, and his left upper 
extremity was neurovascularly intact.  The diagnostic 
impressions were chronic cervical neck strain without 
evidence of radiculopathy and without X-ray evidence of 
degenerative arthritic changes and impingement syndrome of 
the left shoulder without x-ray evidence of degenerative 
arthritic changes of the left glenohumeral joint.

In July 1990, the RO proposed, inter alia, to reduce the 
veterans evaluation for his service-connected residuals of 
an injury to the neck, left shoulder, and left arm, 
(diagnosed as cervical strain), from 20 percent to 10 
percent.  

The veteran was informed of the ROs intention to reduce the 
20 percent rating by letter dated July 26, 1990.  He was 
informed that he was entitled to a predetermination hearing 
and was given 60 days in which to present additional 
evidence.

By a rating decision dated October 1990, the RO took final 
action to reduce the veterans 20 percent rating for his 
service-connected residuals of an injury to the neck, left 
shoulder, and left arm, (diagnosed as cervical strain), to 10 
percent disabling.  The reduction was made effective January 
1, 1991 and he was informed of such decision by letter dated 
October 23, 1990.

At a February 1991 RO hearing, the relevant testimony of the 
veteran and his wife shows that he reported being in constant 
neck pain.  He also reported that he experienced problems 
using his left arm and shoulder.  He stated that his neck 
muscles would sometimes appear swollen and that his neck 
disability was aggravated by driving. He complained of 
experiencing muscle spasms in his neck which would recur once 
per month, and also of sleep disturbance due to painful 
orthopedic symptomatology.

A private treatment report dated in July 1991 shows that the 
veterans range of motion of the neck was 25-30 degrees of 
forward flexion, 25 degrees of extension, 25 degrees of right 
lateral flexion, and 30 degrees of left lateral flexion.  
Assessment was left cervical neck strain.  Another private 
treatment record from July 1991 noted that the veteran had 
moderate tenderness over the left shoulder with limited left 
lateral flexion of the neck.  

VA Medical Center treatment records were submitted from 
December 1989 to August 1991.  In December 1989, the veteran 
reported pain in his neck and left shoulder.  In February 
1991, the veteran reported constant pain in his neck.  In May 
1991, the veteran complained of sharp pain in his neck.  In 
August 1991, the veteran complained of pain in his neck.  It 
was reported that he had full range of motion with no muscle 
spasm.  


Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1998) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veterans condition).  As already noted, the veteran was 
notified of the ROs intent to reduce his 20 percent rating 
for his service-connected residuals of an injury to the neck, 
left shoulder, and left arm, (diagnosed as cervical strain) 
by a letter dated July 26, 1990.  In the letter he was 
afforded an opportunity to have a predetermination hearing, 
and given at least 60 days in which to present additional 
evidence.  See 38 C.F.R. § 3.105(e), (h) (1998).

Final action to reduce the 20 percent rating was taken 
pursuant to § 3.105(e) in October 1990.  The veteran was 
informed of this decision by a letter dated October 23, 1990.  
The reduction was made effective beginning January 1, 1991.  
Consequently, it appears that the RO did not violate any of 
the procedures required under § 3.105.  The veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted (the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires).  38 C.F.R. § 3.105(e) (1998).  
As the reduction was taken within less than five years of the 
award of the 60 percent rating, it is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c) (1998).

At the time the veterans service-connected residuals of an 
injury to the neck, left shoulder, and left arm, (diagnosed 
as cervical strain) was reduced from 20 percent disabling, it 
was ratable under the following criteria:

38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998) provides that 
slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998) provides that 
a 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level.  A 30 
percent evaluation requires that motion be limited to midway 
between the side and shoulder level.  

Arthritis due to trauma which is substantiated by X-ray 
findings is to be rated under the criteria for degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

The United States Court of Veterans Appeals (Court) has held 
that consideration of a rating exceeding that permissible 
under the Rating Schedule may be assigned pursuant to 
38 C.F.R. § 4.40, 4.45 based on a greater limitation of 
motion or weakness due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Shortly before the reduction in the veterans disability 
rating went into effect, range of motion testing of the 
veterans cervical spine was conducted at an April 1990 VA 
examination.  The results showed that the veteran had forward 
flexion to 30 degrees, backward extension to 30 degrees, 
lateral flexion to 35 degrees on the right and 30 degrees on 
the left, and rotation to 45 degrees, bilaterally.  Such 
results are at least equivalent to slight limitation of 
motion of the cervical spine under Diagnostic Code 5290.  

The veteran made consistent complaints of pain in his neck 
both before and after the reduction in his disability rating 
went into effect.  At the April 1990 VA examination, the 
veteran complained of chronic cervical neck pain.  At his 
hearing before the RO in February 1991, the veteran reported 
constant neck pain as well as muscle spasms in his neck.  

In summary, the evidence shows that the veteran had at least 
slight limitation of motion of the cervical spine and 
consistent complaints of neck pain and muscle spasms in the 
neck at the time the reduction in his disability rating went 
into effect.  Taking pain on use into account pursuant to 
38 C.F.R. § § 4.40 and 4.45, the evidence shows that the 
veterans limitation of motion of the cervical spine was 
equivalent to moderate limitation of motion under Diagnostic 
Code 5290.  

Because specific medical findings were not made as to whether 
the veterans neck pain caused greater limitation of motion, 
the evidence is not conclusive as to whether the veterans 
limitation of motion of the cervical spine was equivalent to 
moderate.  However, noting the veterans consistent 
complaints of neck pain, all reasonable doubt has been 
resolved in favor of the veteran.  Therefore, at the time the 
reduction went into effect, the manifestations of the 
veterans disability more closely approximated the criteria 
for a 20 percent rating for moderate limitation of motion of 
the cervical spine under Diagnostic Code 5290 than the 
criteria for a 10 percent rating for slight limitation of 
motion of the cervical spine.  Therefore, the 20 percent 
rating must be applied.  38 C.F.R. § 4.7.


ORDER

Entitlement to a 20 percent evaluation for residuals of an 
injury to the neck, left shoulder, and left arm, (diagnosed 
as cervical strain) is restored, effective January 1, 1991.


REMAND

As is noted in the joint motion for remand in this case, the 
Board, in its decision of November 1997, relied on its own 
unsubstantiated medical conclusion in finding that the 
veterans sciatica and degenerative disc disease are 
separate disorders.  This reliance on the Boards own medical 
conclusions, in violation of the requirement enunciated in 
Colvin v. Derwinski, 1 Vet.App. 171 (1995), is demonstrated 
by the Boards Reasons and Bases for its decision, which 
includes the following statements at page13:

In the present case, the medical evidence 
indicates that the veterans service-
connected chronic low back strain is a 
separate disability from his degenerative 
disc disease, also shown as herniated 
nucleus pulposus and lumbar disc disease.  
This is demonstrated by the June 1993 VA 
treatment report, which shows that the 
examining physician remarked in his 
diagnostic impression that he believed 
the veteran had two problems with his 
back: one was a herniated nucleus 
pulposus on his left L5-S1, which 
necessitated a diskectomy operation and 
which was also associated with the 
veterans sciatica; the other was chronic 
lumbosacral strain with mechanical 
instability, most likely of L5-S1, and 
partially of the L4-L5 vertebral 
segments.  Of these two problems, the 
examiner believed that the chronic 
lumbosacral strain persisted and was the 
cause of the veterans continuing 
symptomatology.  In the February 1997 VA 
examination report, the physician who 
conducted the examination addressed the 
question of whether the herniated nucleus 
pulposus was caused by the automobile 
accident in service in 1978 by stating 
that whether he answered yes or no to 
this question would be pure speculation.  
The preponderance of the objective 
evidence shows that manifestations of 
disability associated with herniated 
nucleus pulposis are separate from the 
disability for which service connection 
has been granted, which is chronic low 
back strain.

Thus, as has been noted in the motion for remand, the Board 
did not rely on a June 1993 VA treatment report or on a 
February 1997 VA examination report, but instead, on its 
unsubstantiated medical conclusion.  Furthermore, as noted in 
the joint motion for remand, the RO has recognized the 
veterans low back disability as chronic low back strain, 
postoperative and the Board may not sever service 
connection for laminectomy residuals.  For these reasons, the 
Boards decision of November 1997 has been vacated and 
remanded.

Because the veterans service connected back disability 
includes intervertebral disc disease, his disability must be 
rated under Diagnostic Code 5293.  Subsequent to the Boards 
November 1997 denial of an increased rating, the VA Office of 
General Counsel issued an opinion wherein it was determined 
that Diagnostic Code 5293 for intervertebral disc syndrome 
involved loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve might cause limitation of motion of the spine.  It was 
concluded that pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. § § 4.40 and 4.45 must be considered when a 
disability is considered under Diagnostic Code 5293.  See 
VAOPGCPREC 36-97 (December 12, 1997).  

Since the veterans disability must now be considered under 
Diagnostic Code 5293 for intervertebral disc syndrome 
pursuant to the Courts order, 38 C.F.R. § § 4.40 and 4.45 
must be considered in rating the veterans claim under 
Diagnostic Code 5293.  Therefore, the veteran should be 
afforded another VA examination so that specific 
determinations can be made about the pain on motion. 

Accordingly, pursuant to the Courts order and the joint 
motion to vacate and remand, the case is REMANDED for the 
following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examiner should provide as thorough as 
possible a description of the current 
manifestations of the veterans service-
connected post-laminectomy degenerative 
disc disease and chronic lumbosacral 
strain.  Such tests as the examining 
physician deems appropriate should be 
performed.  These examination report must 
include include a complete statement of 
the ranges of motion of the veterans 
lumbar spine.  In describing the range of 
motion of the spine, the examiner should 
answer the following questions: 

a.  What are the veterans ranges of 
motion for the lumbar spine?

b.  What are the standards for 
normal ranges of motion of the 
lumbar spine?

c.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable?

The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

e.  Does the veteran have symptoms 
compatible with sciatic neuropathy 
with characteristic pain, and if so, 
are such symptoms persistent?  

f.  Does the veteran have 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

g.  Does the veteran have only 
little intermittent relief from his 
intervertebral disc syndrome?

h.  Does the veteran have recurring 
attacks of intervertebral disc 
syndrome, with intermittent relief?

i.  Is the veterans intervertebral 
disc syndrome such that he only has 
recurrent attacks of intervertebral 
disc syndrome?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

j.  Does the veterans lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

k.  If the answer to question (j) is 
yes, the examiner should provide an 
opinion as to whether any such 
findings identified in question (j) 
together with the veterans 
disability would be the equivalent 
of pronounced intervertebral disc 
syndrome with only little 
intermittent relief.
 
l.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

m.  If the answer to question (l) is 
yes, the examiner should provide an 
opinion as to whether the veterans 
disability with any such findings 
identified in question (l) would be 
the equivalent of pronounced 
intervertebral disc syndrome with 
only little intermittent relief.
 
If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellants medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating from 20 percent rating 
for his service-connected low back 
disability, with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra as 
well as the VA General Counsel opinion 
VAOPGCPREC 36-97 (December 12, 1997).  In 
the event that all claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision. The appellant and the 
representative should be afforded the 
applicable time to respond.

Upon completion of the requested development the claim should 
be returned to the Board for further appellate action, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
